Citation Nr: 1330675	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  09-46 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for thoracolumbar spine disability, previously characterized as (low) back pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decisions in which the RO, inter alia, determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for back pain, granted a rating of 20 percent for degenerative joint disease, cervical spine and continued a 0 percent (noncompensable) rating for hearing loss.

In June 2007, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his request to reopen a previously denied claim, the rating granted for the cervical spine and a denial for an increased rating for hearing loss.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  In his substantive appeal, he indicated that he was no longer pursuing all of his claims and indicated in a statement attached to his substantive appeal that he was only pursuing the request to reopen the claim for service connection for the low back and the claim for increased rating or the cervical spine.  In July 2010, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim..

In March 2007, the Veteran and his wife testified during a RO hearing before a decision review officer; a transcript of that hearing is of record.  

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing also is of record.  In connection with the Board hearing, the Veteran submitted additional evidence and argument in support of his claim on appeal, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. §§ 20,800, 20.1304 (2013).  

In a March 2013, the Board denied the claim for an increased rating for the cervical spine.  At that time, the Board also recharacterized the claim involving service connection for a thoracolumbar spine disability as a request to reopen a previousl7 denied claim, and remanded that matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing further action, in July 2013, the AMC issued an SSOC reflecting the continued denial of the claim..

The Board points out that medical evidence, from Corpus Christi Pain Medicine, was added the Veteran's claims file in May 2013 (prior to the July 2013 SSOC) and in July 2013 (after the July 2013 SSOC).  The RO has not considered this evidence in connection with the claim for service connection for a thoracolumbar spine disability, and the Veteran has not waived initial RO consideration of the evidence.  However, no further RO action in this regard is required.  Although this evidence contains information pertaining to the Veteran's claimed thoracolumbar spine disability, as explained below, the Veteran's claim is being denied because there is no probative medical nexus evidence supporting the Veteran's claim that his current thoracolumbar spine disability is etiologically related to service.  The additional treatment records contain no nexus information.  In this regard, like the evidence previously of record and considered by the RO, they show only continued diagnosis and treatment for thoracic pain, which is not disputed by the Board.  As this evidence thus has no bearing on the disposition of this matter, the evidence does not constitute additional, relevant evidence, and a remand for initial RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran had occasional back complaints in service, no chronic thoracolumbar spine disability was shown in service, or for years thereafter; and the only competent, probative opinion to address the relationship between current thoracolumbar spine disability and service weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability are not met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed.  Cir.  2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a March 2007 rating decision the RO denied reopening the Veteran's service connection claim.  In a November 2009 SOC the RO reopened the claim for a thoracolumbar spine disability and denied service connection.  In a July 2010 SSOC, the RO again denied service connection for that disability.  In March 2013, the Board reopened that claim but  remanded the clam for service connection, on the merits, for further development.  

In April 2013, the AMC provided a notice letter explaining what information and evidence was needed to substantiate the claim for service connection for a thoracolumbar spine disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  That letter also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  The letter also included general information pertaining to VA's assignment of disability rating and effective date, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The claim was subsequently re-adjudicated in a July 2013 SSOC, which cured any errors in the timing of such notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, as well as the report of an April 2010 VA examination.  In June 2006, the RO found that the Veteran did not receive VA medical treatment (during his November 2012 Board hearing, the Veteran confirmed that he had not had VA treatment).  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and his wife.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required.

As regards the Board hearing, it is noted that that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court)  held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer(interpreted to include a Veterans Law Judge)  who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  The Veteran indicated that he did not receive VA treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, questioning during the hearing revealed that the Veteran had received private treatment.  Pursuant to the Board's subsequent  March 2013 remand, information and authorization was solicited from the Veteran, which resulted in records from Corpus Christi Pain Medicine being associated with the claims file; and the Board also obtained a medical opinion to resolve the medical nexus issue.

Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met, and the hearing is legally sufficient.

Also, consistent with the March 2013 Board remand, in April 2013 the AMC obtained a VA medical opinion to address the Veteran's claim.  The Board finds that the examiner provided an adequate medical opinion for adjudication of the claim.  Following examination, he accurately discussed the Veteran's medical history and the medical evidence of records, as well as explained how he reached his conclusion.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at  543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013). Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a thoracolumbar spine disability is not warranted.  

The Veteran's January 1971 pre-induction examination report documents that the Veteran's lumbar spine had been cleared by a negative X-ray and that the Veteran was qualified for enlistment.   A March 1971 service treatment record documented pre-service back trouble, but that the examiner found that the Veteran had a resolved lumbar-sacral spasm.  A March 1971 orthopedic examiner found an X-ray of the spine was within normal limits and that the Veteran could perform full duty.

Subsequent service treatment records document occasional complaints and treatment for low back pain, but no diagnosis of a chronic thoracolumbar spine disability.  For example, a March 23, 1971 service treatment records documents a complaint of back pain, which the medical provider treated with liniment.  A March 24, 1971 record documented a finding of low back syndrome.  A March 25, 1971 record documented that a back examination had been negative.  A February 1973 record documents that the Veteran had been sent for clearance for a new assignment following an old (pre-service) 1967 back injury.  The medical provider found "no reason why pt [sic.] is not qualified for this assignment."

A September 1985 service treatment record documents a complaint of back pain and other symptoms, which the medical provider diagnosed as viral syndrome.  A March 1987 medical provider diagnosed the Veteran with an upper respiratory infection following the Veteran's complaint of back pain and other symptoms.  

A September 5, 1989 service treatment record documents a complaint of low back pain without trauma, and also noted that the Veteran had crawled through a window a few days previously.  The provider diagnosed the Veteran with sciatica.  

Another September 5, 1989 service treatment record documents a complaint of right low back pain of unknown origin that started the prior Saturday.  The physical therapy (PT) consultant found that the Veteran had facet dysfunction.  A September 12, 1989 PT note documents that although the Veteran had recently aggravated his back, he was still doing better and that goals had been achieved.

A December 1990 service treatment record documents that the Veteran complained of low back pain while lifting an appliance.  The medical provider diagnosed the Veteran with an acute back strain.  In a December 1990 service PT record, the PT consultant diagnosed the Veteran with gait dysfunction.  In a subsequent December 20, 1990 record, the PT consultant noted that the Veteran reported feeling better and having only minor discomfort.

Following service, the Veteran failed to report for an initial October 1991 VA examination.  He subsequently underwent a June 1992 VA orthopedic examination, at which time he reported that he had had some lumbosacral pain since the early 1980s.  He also reported that he did not then have lumbosacral pain unless lifting.  The examiner found that the Veteran had a history of lumbosacral spine discomfort, chronic, aggravated by lifting, without history of or clinical evidence of neurological impairment.  A June 1992 X-ray report documented findings of flowing ossification in the front of the lower dorsal spine representing disseminated intersegmental spinal hyperelastosis (DISH) and no other remarkable findings.

Post-service private medical records generally document treatment for a thoracolumbar spine disability, starting over a decade following discharge.  For example, an August 2006 initial consultation report, by Dr. J.A. Puentes, showed that the Veteran complained of neck and low back pain, which began about three years previously, without memory of a cause.  Dr. Puentes found muscle ligamentous strain of the thoracic and lumbar spine, myofascitis, herniated nucleus pulposus of the thoracic and lumbar spine and thoracic and lumbar radiculopathy.  Dr. Puentes further noted that imaging studies showed narrowing of L1-2 and L5-S1 with osteophytosis.  In September 2006, Dr. J.A. Puentes made similar findings following review of an August 2006 MRI report.  

In a November 2006 private medical record, Dr. J.P. Masciale noted that radiographs showed DISH changes of the thoracic and lumbar spine and diagnosed the Veteran with spondyloarthropathy with DISH of the cervicothoracolumbar spine, quiescent/asymptomatic lumbar spinal stenosis and L5 disc extrusion, and right periscapular pain.

During the May 2009 DRO hearing, the Veteran reported that his back did not hurt "too bad" when he started service, but got worse in 1983 when he fell off a truck.  Indeed, he then reported that "I never had no problems, until that day in the Navy in 1983", despite a pre-service back injury.  The Veteran and his spouse indicated that the pre-service injury did not bother the Veteran in service.  The Veteran also indicated that he did not undergo any X-rays of the low back in service, but was treated with pain medication.  

In April 2010, the Veteran underwent a VA spine examination.  The VA examiner generally discussed DISH and, following examination of the Veteran, diagnosed DISH and evidence of L5-S1 degenerative changes that pre-existed the DISH spine involvement.  The examiner noted that the Veteran had only one incident of back problems in service and that the onset of DISH was in 2005.  The examiner found no history of continuing treatment to which a chronic disabling condition related to the service could be attached.  The examiner noted that the Veteran had a developmental problem of the spine, not related to trauma.  

An October 2010 MRI revealed multilevel small disc bulges and no cord compression or significant canal stenosis.

A June 2012 X-ray report revealed degenerative changes of the lower lumbar spine, but no acute disease.  

During his November 2012 Board hearing, the Veteran reported that he had back pain through service.  He indicated that although he had not sought treatment for his back from 1974 to 1989, because he did not like to go to the doctor.  The Veteran also reported that he believed his 1983 in-service accident led to his current back problems.  

In the March 2013 remand, the Board found that, as the April 2010 VA examiner's opinion appeared to be based on several misrepresentations of the Veteran's medical history,  the opinion was inadequate, and remanded the claim, in part, to obtain further medical opinion.   

March 2013 Corpus Christi Pain Medicine records associated with the claims file pursuant to the remand generally document treatment for various disorders and findings of pain in the thoracic spine.  

Various lay statements, including April 2013 statements from the Veteran and his wife, indicate that the Veteran has daily back pain that has worsened over time.  

In April 2013, a VA medical opinion provider reviewed the Veteran's claims file and provided an opinion on the etiology of the Veteran's thoracolumbar spine disability.  The opinion provider noted that he did not believe an examination of the Veteran was necessary following review of the medical evidence of record.

The April 2013 VA medical opinion provider found that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

The April 2013 VA medical opinion provider discussed his review of the Veteran's medical records.  The examiner also noted that DISH is not caused by trauma or stress, and is not painful or disabling.  Degenerative joint disease, however, can have such symptoms.  The provider  further found that degenerative joint disease did not have it onset on active duty and that DISH is or an unknown etiology and not felt to be the cause of pain or disability because the Veteran's disc space was preserved.  The opinion provider also explained the hallmarks of degenerative joint disease.  The opinion provider opined that the current complaints of the lumbar spine are not caused by or a result of DISH, active duty or any other employment related activity of service.  

The Board has carefully considered the evidence of record, to include lay statements suggesting that the Veteran's current thoracolumbar spine disability is related to service-in particular, a fall from a truck in the 1980s.  However, considering the pertinent evidence of record in light of the applicable legal authority, the Board finds the preponderance of the evidence weighs against the Veteran's claim. 

The Board notes, at the outset, that the Veteran's pre-induction examination report documents that the Veteran's lumbar spine was cleared by X-ray, that a March 1971 service treatment record documented pre-service back trouble, but that the examiner found that the Veteran had a resolved lumbar-sacral spasm and that a March 1971 orthopedic examination found that an x-ray of the spine was within normal limits and indicated that the Veteran was able to perform full duty.  The Board thus finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Board further notes that medical evidence of thoracolumbar spine disability to include degenerative changes, DISH and disc bulges, establishes the presence of current thoracolumbar spine disability.  [The Board also notes, parenthetically, that in an August 2010 statement on a  VA Form 9, the Veteran reported that he also had a ruptured disc.  However, the medical evidence of record does not include a specific diagnosis of a ruptured disc.  The Veteran might be referring to an August 2006 initial consultation report, by Dr. J.A. Puentes, which documents a diagnosis of herniated nucleus pulposus, thoracic and lumbar spine].  In any event, in this case, competent, credible and persuasive evidence simply does not establish a medical nexus between any current thoracolumbar spine disability and service.  

Service treatment records document occasional complaints of, or treatment for, back pain in service.  Those records, however, do not document treatment for a back injury in the early 1980s, from a fall, as described by the Veteran.  However, September 1985 and March 1987 service treatment records note complaints of back pain and other symptoms resulting in respective diagnoses of viral syndrome and an upper respiratory infection.  A September 5, 1989 service treatment record documents a complaint of right low back pain without trauma, after crawling through a window, and a diagnosis of sciatica.  A December 3, 1990 service treatment record also documents a finding of an "acute back strain" from lifting an appliance and subsequent service treatment records similarly document acute back problems.  A December 20, 1990 service treatment record documents that the Veteran reported only minimal discomfort and that he was able to perform job duties without difficulty.  The physical therapist found that the Veteran's goals had been achieved.  Thus, no chronic back disability was shown in service.

The Board notes that certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation of service.  38 C.F.R. §§ 3.307, 3.309 (2013).  In the present case, although there is medical evidence of degenerative changes of the lumbosacral spine (April 2010 VA examination report, June 2012 X-ray report), there is no medical evidence indicating that the Veteran has an actual  diagnosis of arthritis of the thoracolumbar spine or even that his current degenerative changes were manifested within one year of his discharge from service.  Indeed, while the June 1992 VA examination, provided over a year after the March 1991 separation from service, documented DISH of the lower dorsal spine, the X-ray was interpreted as revealing "[n]o other remarkable findings".  Hence, the record does not present a basis for presumptive service connection for a chronic disease, such as arthritis.

Furthermore, on the question of whether there exists a medical nexus between a current thoracolumbar spine disability and service, there is no medical evidence of record supportive of such a finding.  Rather, the only competent, probative opinion on this point weighs against the claim.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

As noted above, in finding that the Veteran's DISH was not related to service, the April 2010 VA examiner mischaracterized the Veteran's medical history and relied on that incorrect history in forming his opinion.  As a medical opinion based on an inaccurate history has no probative value (see, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and  Swann v. Brown, 5 Vet. App. 229, 233 (1993)), the ; Black v. Brown, 5 Vet. App. 177, 180 (1993).  The Board has thus found the April 2010 VA examiner's opinion to be unpersuasive.

By contrast, however, the Board notes that in the April 2013 VA medical opinion, the provider accurately discussed the Veteran's medical history based on review of the  evidence of record.  The opinion provider also provided specific opinion addressing the Veteran's claim and explained how he reached his conclusion.  The April 2013 VA medical opinion provider specifically found that the thoracolumbar spine disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The Board accepts this opinion as probative of the medical nexus question.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that. factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Here, the provider found that the record included sufficient information was of record to render the requested opinion, and examination of the Veteran was deemed unnecessary.  There is no evidence or allegation even suggesting that the Veteran is in any way prejudiced by the fact that the opinion was provided on the basis of a records review in lieu of examination of the Veteran 

The Veteran and his representative have argued that where, as here, the record lacks evidence of a nexus, a veteran may be entitled to disability benefits if he establishes continuity of symptomatology between the presently claimed condition and in-service injury or disease. 38 C.F.R. § 3.303(b) (2012).  The Board acknowledges that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board points out, however, that the Federal Circuit recently clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b)  "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1336.  "Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Id.  As the Veteran has not  been diagnosed with a thoracolumbar spine disability that is a listed  chronic disease under 38 C.F.R. § 3.309(a) (such as arthritis), the Walker case provides that the Veteran may not establish his claim on the basis of continuity of symptomatology , alone, in lieu of supportive medical nexus opinion evidence.  Notably, neither the Veteran nor his representative has presented, identified, or even alluded to the existence of a medical opinion that, in fact, supports the Veteran's claim. 

Furthermore, as for any direct assertions by the Veteran, his wife, and/or his representative that there exists a medical nexus between current lumbar spine disability and service, the Board points and/or his representative that there exists a medical nexus between current thorcolumbar spine disability and service, the Board find that no such assertions provide a basis for allowance of the claim.  The Board notes that, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a thoracolumbar spine disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  As such, the Veteran can neither support his claim, nor controvert the probative medical opinion of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for a thoracolumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a thoracolumbar spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


